--------------------------------------------------------------------------------

FIRST AMENDMENT TO CONSULTING AGREEMENT

     THIS FIRST AMENDMENT TO CONSULTING AGREEMENT (this “Amendment”), dated and
effective as of August 1, 2014, is entered into by and between Larsen Energy
Consulting Inc., a Texas corporation (“LECI”), Scott C. Larsen, an individual
(“Larsen”) and PARK PLACE ENERGY CORP., a Nevada corporation (“Company” or
“PPEC”). LECI and Larsen are jointly referred to as “Consultant”. Terms defined
in the Consulting Agreement referred to below are used herein with the meanings
given them therein, unless otherwise defined.

W I T N E S S E T H:

     WHEREAS, LECI, Larsen and the Company entered into that certain Consulting
Agreement dated as of November 1, 2013 (as amended or otherwise modified from
time to time, the “Consulting Agreement”); and

     WHEREAS, the Parties desire to amend the Consulting Agreement in certain
respects as hereinafter provided;

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Parties hereby agree as follows:

     SECTION 1. Amendments to Consulting Agreement. The Consulting Agreement is
hereby amended as follows:

     (a)     The Recital section of the Consulting Agreement is hereby amended
by deleting the address for the Company as contained therein and substituting
the following address in lieu thereof: 2200 Ross Ave., Suite 4500E, Dallas,
Texas 75201.

     (b)     In Section 3.1, the definition of “Phase I Capital Raise” contained
in the last sentence of Section 3.1 is hereby deleted in its entirety and the
following definition of Phase I Capital Raise is substituted in its place for
all purposes:

     In this Agreement, “Phase I Capital Raise” shall mean the first to occur of
either of the following: (i) the date on which the Company or any of its
subsidiaries, has raised an aggregate amount of cash through the sale of equity
equal to or exceeding $10 million, which calculation shall include all funds
raised through the sale of equity starting with the sale of equity approved by
the Board of Directors of the Company on and as of June 15, 2013; OR (ii) the
date on which the Company or any of its subsidiaries, pursuant to a transaction
or series of transactions, becomes entitled to receive proceeds or becomes
entitled to realize economic benefits in an amount of at least $20,000,000. For
purposes of this definition, a “transaction” means any type of (a) capital
raising transaction, including without limitation a financing of debt and/or
convertible equity, or (b) farmout or similar arrangement in which the Company
agrees to exchange a portion of its interest in an asset of the Company for
funding to enable the Company to carry out work programs on the asset of the
Company.

     (c)     In the first Section 3.3(a), the second sentence is hereby deleted
and is replaced by the following sentence:

--------------------------------------------------------------------------------

     Provided the Phase I Capital Raise is completed on or before March 31,
2015, the Company shall issue to Larsen an award of 300,000 fully vested RSUs
dated as of the date of the execution of the final documents for the Phase I
Capital Raise.

     (d)     The first Section 3.3(c) is hereby deleted in its entirety and the
following provision is substituted in its place:

     If during the term of this Agreement the Company completes any additional
cash financing of $10,000,000 or more in the aggregate in addition to the cash
financing described in clause (i) of the definition of Phase I Capital Raise (a
“Subsequent Capital Raise”), the Company shall issue to LECI 250,000 fully
vested RSUs upon completion of the first Subsequent Capital Raise and 200,000
upon completion of a second Subsequent Capital Raise.

     (e)     In the first Section 3.3, the following provision is hereby added
as a new Section 3.3(f) immediately after the first Section 3.3(e):

     (f)     On and as of August 1, 2014, the Company shall issue to Larsen
80,000 restricted stock units (“RSUs”) under the Company’s 2013 Long-Term
Incentive Equity Plan. Commencing with the month of August 2014 and for every
month through and including the month that a Phase I Capital Raise transaction
is completed, if and when such transaction occurs, Larsen shall accrue RSUs
under the Company’s 2013 Long-Term Incentive Equity Plan equivalent to $5,000
per month. Pricing for such RSUs will be determined based on the average closing
price of the Company’s common shares for the last ten (10) days of the calendar
quarter in which such RSUs accrued. Such accrued RSUs shall be issued at the end
of each calendar quarter.

     SECTION 2. Effectiveness. This Amendment shall become effective when
counterparts hereof executed on behalf of the Parties shall have been received
by both Parties hereto.

     SECTION 3. Limitation. Except as expressly provided hereby, all of the
terms and conditions of the Consulting Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms.

     SECTION 4. Effect. This Amendment shall be deemed to be an amendment to the
Consulting Agreement, and the Consulting Agreement as amended hereby is hereby
ratified, approved and confirmed in each and every respect. All references to
the Consulting Agreement in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Consulting Agreement as such is
amended hereby.

     SECTION 5. Execution in Counterparts. This Amendment may be executed by the
Parties in several counterparts, each of which shall be executed by the Parties
and be deemed to be an original and all of which shall constitute together but
one and the same agreement. A facsimile or electronic copy of this Amendment and
signatures thereon shall be considered for all purposes as originals.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
as of the date first above written.

COMPANY:   PARK PLACE ENERGY CORP.     By:   Name: Francis M. Munchinski Title:
Corporate Secretary         LECI:       LARSEN ENERGY CONSULTING INC.     By:  
Name: Scott C. Larsen Title: President     LARSEN:         Scott C. Larsen


--------------------------------------------------------------------------------